DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08 July 2021 has been entered.
 
Reasons for Allowance
Claims 1, 3-6, 10-11, and 13-16 are allowed.
The following is an examiner’s statement of reasons for allowance: 
As argued by the Applicant in the reply filed 08 July 2021, Hook does not teach a measurement device that receives a result of a power measurement from the processing device in combination with other claimed elements.

Regarding claim 1, the prior art of record taken alone or in combination fails to teach a probe connectable to a device under test, comprising: 
in combination with all other elements of claim 1.

Claims 3-6 are also allowed as they further limit claim 1.

Regarding claim 10, the prior art of record taken alone or in combination fails to teach a test system for testing a device under test, the test system comprising:
a processing unit connected to said power detector, wherein said processing unit is configured to receive an output signal of said power detector, and said processing unit is connected to said power detector via a measurement cable; wherein said processing device is configured to provide a result of a power measurement to said measurement device, in combination with all other elements of claim 10.


  Regarding claim 11, the prior art of record taken alone or in combination fails to teach a test method for testing a device under test, comprising:
processing an output signal of said power detector by a processing unit connected to said power detector, wherein said processing unit is connected to said power detector via a measurement cable;
in combination with all other elements of claim 11. 

Claims 13-16 are also allowed as they further limit claim 11.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEE E RODAK whose telephone number is (571)270-5628.  The examiner can normally be reached on Monday-Friday 7:30AM - 3:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on (571) 272-2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/LEE E RODAK/Primary Examiner, Art Unit 2868